DETAILED ACTION
	This is the final office action for 16/318,039, filed 1/15/2019, which is a national stage entry of PCT/KR2017/007176, filed 7/5/2017, which claims priority to Korean application KR10-2016-0095748, filed 7/27/2016, after the request for continued examination filed 1/21/2022.
	Claims 1, 3-7, 9-16 are pending in the application.
The prior art rejections have been withdrawn, in light of the claim amendments. New grounds of rejection have been presented herein.
The rejections of Claim 16 under 35 U.S.C. 112(a) and (b) are withdrawn, in light of the arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, although they are not currently applied in a grounds of rejection.
Zama, et al. (U.S. Patent Application Publication 2007/0292753 A1)
Lilley, et al. (U.S. Patent Application Publication 2015/0056506 A1)
Hirose, et al. (U.S. Patent Application Publication 2008/0176133 A1)

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the stress buffering part” in line 13. There is insufficient antecedent basis for this limitation in the claim, because Claim 1 recites that “at least one among the first uncoated part, the second uncoated part, the first electrode tab, and the second electrode tab includes a stress buffering part.” Therefore, it is unclear to which of these “at least one” stress buffering parts “the stress buffering part” of line 13 refers.
Claims 3-7 and 9-16 are indefinite, because of their dependence on Claim 1.
Claims 4-6 each recite “the first center axis” and/or “the second center axis.” There is insufficient antecedent basis for these limitations, because Claim 3 recites “each of the plurality of patterns has a first center axis and a second center axis.” Therefore, it is unclear which of the first and second center axes are referred to in Claims 4-6.
Claim 15 recites “the stress buffering part includes a plurality of patterns, each of the patterns being longer in the second direction than in the first direction.” This limitation is indefinite, because it is unclear whether the plurality of patterns recited in Claim 15 are the same patterns as those recited in Claim 1, or different patterns.
Claim 16 is indefinite, because of its dependence on Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3-5, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota, et al. (U.S. Patent Application Publication 2015/0072201 A1). 
In reference to Claim 1, Kubota teaches a rechargeable (i.e. secondary) battery (Figs. 1-6, paragraphs [0036]-[0056]).
The battery of Kubota comprises a first electrode 11 including a first coating part 11a/11b and a first uncoated part 11c disposed adjacent to the first coating part (Fig. 5, paragraph [0045]).
The battery of Kubota comprises a second electrode 12 including a second coating part 12a/12b and a second uncoated part 12c disposed adjacent to the second coating part (Fig. 6, paragraph [0048]).
The battery of Kubota comprises a separator 13/14 interposed between the first electrode 11 and the second electrode 12 (Fig. 4, paragraph [0051]).
The battery of Kubota comprises a metal (i.e. aluminum) first electrode tab 21 directly physically connected and electrically connected to the first uncoated part 11c (Fig. 5, paragraph [0045]).
The battery of Kubota comprises a metal (i.e. nickel) second electrode tab 22 directly physically connected and electrically connected to the second uncoated part 12c (Fig. 6, paragraph [0048]).
Figs. 5-6 teach that the first and second electrode tabs include a stress buffering part, corresponding to 21b/c and 22b/c, respectively.
Figs. 5-6 teach that each of the stress buffering parts 21b/c and 22b/c have a plurality of patterns having a shape of a quadrangle, as shown in the inset below.

    PNG
    media_image1.png
    808
    444
    media_image1.png
    Greyscale

In reference to Claim 3, Fig. 3 of Kubota teaches that each of the plurality of patterns has a first center axis and a second center axis perpendicular to the first center axis (i.e. into the plane of the page), as indicated in the inset below.

    PNG
    media_image2.png
    692
    821
    media_image2.png
    Greyscale

	This inset further teaches the limitations of Claim 4, wherein the first center axis has a length that is longer than the length of the second axis.
This inset further teaches the limitations of Claim 5, wherein the first center axis is disposed in a direction perpendicular to a direction in which the rechargeable battery is bent, as shown in Fig. 2 of Lim.
It is noted that “in which the rechargeable battery is bent” is considered an intended use limitation of the claim. It is the Examiner’s position that the electrode tab is structurally capable of being bent in a configuration that meets the limitation of Claim 5.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
In reference to Claim 15, Fig. 3 of Kubota teaches that the first electrode tab 21 includes the stress buffering part.
The inset below teaches that the first electrode tab 21 has a length in a first direction, a width in a second direction, and a thickness in a third direction, the first, second, and directions each being perpendicular to each other.
The inset below teaches that the length of the first electrode tab is greater than the width of the first electrode tab, and the width of the first electrode tab is greater than the thickness of the first electrode tab.
The inset below teaches that the stress buffering part includes a plurality of patterns, each of the patterns being longer in the second direction than in the first direction.

    PNG
    media_image3.png
    734
    978
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, et al. (U.S. Patent 9,496,582 B1). 
In reference to Claim 7, Lim teaches a rechargeable (i.e. lithium ion) battery (Figs. 14-19, column 13, line 8, through column 15, line 41).
However, it if it found that the battery of Lim is not rechargeable, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have ensured that the battery of Lim is rechargeable, so that the battery can be re-used multiple times.
The battery of Lim comprises a first electrode 1450 (Fig. 17, column 14, lines 9-16) including a first coating part 1414, a first uncoated part disposed at one side of the first coating part and at a distal end of the first electrode, and a third uncoated part disposed at the other side of the first coating part and at a proximal end of the first electrode, all of which are indicated in the inset below.
The battery of Lim comprises a second electrode 1452 (Fig. 18, column 14, lines 17-25)  including a second coating part 1410, a second uncoated part disposed at one side of the second coating part and at a distal end of the second electrode, and a fourth uncoated part disposed at the other side of the second coating part and at a proximal end of the second electrode, all of which are indicated in the inset below.
The battery of Lim comprises a separator 1412 interposed between the first electrode and the second electrode (Figs. 18-19, column 14, lines 25-30).
The battery of Lim comprises a first electrode tab 1432 electrically connected to the first electrode (Fig. 17, column 14, lines 10-15).
The battery of Lim comprises a second electrode tab 1430 electrically connected to the second electrode (Fig. 18, column 14, lines 15-20).
Lim is silent regarding the material of the first and second electrode tabs in this embodiment; therefore, he does not teach that the first (i.e. anode, 1432) and second (i.e. cathode, 1430) electrode tabs are necessarily metal.
However, he teaches that the materials of the device in the embodiment of Figs. 14-19 may be the same as the materials of the embodiment of Fig. 3 (column 13, lines 15-20).
In the embodiment of Fig. 3, Lim teaches that the anode and cathode current collector tabs are metal. i.e. copper (column 4, lines 66-67) and aluminum (column 4, line 46), respectively.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the first (i.e. anode, 1432) and second (i.e. cathode, 1430) electrode tabs from copper and aluminum, respectively, because Lim teaches that these are suitable materials for the anode and cathode current collectors/ first and second electrode tabs.
Forming the first (i.e. anode, 1432) and second (i.e. cathode, 1430) electrode tabs from copper and aluminum, respectively, teaches the limitations of Claim 7, wherein the first and second electrode tabs are metal.
Figs. 17-18 teach that the first uncoated part and second uncoated parts each include a stress buffering part 1402 (i.e. hinge region 1402, column 13, lines 40-49).
Figs. 17-18 teach that the stress buffering part 1402 has a plurality of patterns (corresponding to the “cut-out” shapes in shape 1402) having a shape having a combination of a polygon and a circle or an ellipse (i.e. a polygon with rounded edges). 

    PNG
    media_image4.png
    701
    537
    media_image4.png
    Greyscale

This disclosure further teaches the limitations of Claim 13, wherein the first electrode tab 1432 is connected to (i.e. electrically connected to) the first uncoated part.
This disclosure further teaches the limitations of Claim 14, wherein the second electrode tab 1430 is connected to the second uncoated part.
In reference to Claims 9-10 and 12, Figs. 17-18 teach that each of the plurality of patterns has a first center axis and a second center axis perpendicular to the first center axis (i.e. into the plane of the page), indicated in the inset below.

    PNG
    media_image5.png
    701
    845
    media_image5.png
    Greyscale

	The inset above teaches the limitations of Claim 10, wherein the first center axis has a length that is longer than the length of the second center axis (which extends into the plane of the page).
The inset above teaches the limitations of Claim 12, wherein the length of the second axis is 0.
In reference to Claim 11, Figs. 17-18 of Lim teach that the first center axis is disposed in the direction perpendicular to the direction in which the rechargeable battery is bent (i.e. parallel to the hinge direction of the battery). 

Claims 1, 3-6, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, et al. (U.S. Patent 9,496,582 B1), in view of Morris (U.S. Patent 5,585,206). 
In reference to Claim 1, Lim teaches a rechargeable (i.e. lithium ion) battery (Figs. 14-19, column 13, line 8, through column 15, line 41).
However, it if it found that the battery of Lim is not rechargeable, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have ensured that the battery of Lim is rechargeable, so that the battery can be re-used multiple times.
The battery of Lim comprises a first electrode 1450 (Fig. 17, column 14, lines 9-16) including a first coating part 1414 and a first uncoated part disposed adjacent to the first coating part, indicated in the inset below.
The battery of Lim comprises a second electrode 1452 (Fig. 18, column 14, lines 17-25)  including a second coating part 1410 and a second uncoated part disposed adjacent to the second coating part, indicated in the inset below.
The battery of Lim comprises a separator 1412 interposed between the first electrode and the second electrode (Figs. 18-19, column 14, lines 25-30).
The battery of Lim comprises a first electrode tab 1432 directly physically connected and electrically connected to the first uncoated part (Fig. 17, column 14, lines 10-15).
The battery of Lim comprises a second electrode tab 1430 directly physically connected and electrically connected to the second uncoated part (Fig. 18, column 14, lines 15-20).


    PNG
    media_image6.png
    701
    537
    media_image6.png
    Greyscale

Lim is silent regarding the material of the first and second electrode tabs in this embodiment; therefore, he does not teach that the first (i.e. anode, 1432) and second (i.e. cathode, 1430) electrode tabs are necessarily metal.
However, he teaches that the materials of the device in the embodiment of Figs. 14-19 may be the same as the materials of the embodiment of Fig. 3 (column 13, lines 15-20).
In the embodiment of Fig. 3, Lim teaches that the anode and cathode current collector tabs are metal. i.e. copper (column 4, lines 66-67) and aluminum (column 4, line 46), respectively.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the first (i.e. anode, 1432) and second (i.e. cathode, 1430) electrode tabs from copper and aluminum, respectively, because Lim teaches that these are suitable materials for the anode and cathode current collectors/ first and second electrode tabs.
Forming the first (i.e. anode, 1432) and second (i.e. cathode, 1430) electrode tabs from copper and aluminum, respectively, teaches the limitations of Claim 1, wherein the first and second electrode tabs are metal.
Lim does not teach that the first or second uncoated parts, or the first or second electrode tabs include a stress buffering part, wherein the stress buffering part has a plurality of patterns having at least one shape among a triangle… and a mixture thereof.
	To solve the same problem of providing a lithium battery with electrode tabs, Morris teaches a lithium battery with anode and cathode tabs comprising rectangular slits (Fig. 1, column 2, line 63, through column 3, line 4).
	Morris further teaches that these slits provide the benefit of making the electrode tabs flexible, allowing connection of electrode tabs without placing strain on other battery structures (column 1, lines 27-32).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the electrode tabs 1430 and 1432 of Lim to comprise rectangular slits, like those of Morris, to provide the benefit of making the electrode tabs flexible, allowing connection of electrode tabs without placing strain on other battery structures (Morris, column 1, lines 27-32).
Modifying the electrode tabs 1430 and 1432 of Lim to comprise rectangular slits like those of Morris teaches the limitations of Claim 1, wherein the first and second electrode tabs include a stress buffering part, wherein the stress buffering part has a plurality of patterns (i.e. the plurality of rectangular slits of Morris) having a shape of a quadrangle/polygon (i.e. rectangle).
Modifying the electrode tabs 1430 and 1432 of Lim to comprise rectangular slits like those of Morris teaches the limitations of Claim 3, wherein each of the plurality of patterns has a first center axis (i.e. horizontal axis) and a second center axis (i.e. a vertical axis) perpendicular to the first center axis, as indicated in the inset below.
Modifying the electrode tabs 1430 and 1432 of Lim to comprise rectangular slits like those of Morris teaches the limitations of Claim 4, wherein the first center axis has a length that is longer than the length of the second center axis, as indicated in the inset below.
Modifying the electrode tabs 1430 and 1432 of Lim to comprise rectangular slits like those of Morris teaches the limitations of Claim 5, wherein the first center axis is disposed in a direction perpendicular to a direction in which the rechargeable battery is bent, as shown in Figs. 4A-B of Morris. 
It is noted that “in which the rechargeable battery is bent” is considered an intended use limitation of the claim. It is the Examiner’s position that the electrode tab is structurally capable of being bent in a configuration that meets the limitation of Claim 5.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.

    PNG
    media_image7.png
    401
    580
    media_image7.png
    Greyscale

In reference to Claim 6, Fig. 1 of Morris teaches that the length of the second center axis is 0, as shown in the inset above.
It is the Examiner’s position that, because the patterns of modified Lim are slits with their short axes as the “second center axes,” which is the same structure as the patterns of the instant invention (see, e.g. Fig. 6 of the instant specification), the patterns of modified Lim meet the limitations of Claim 6, wherein the length of the second center axis is 0.
In reference to Claim 15, modified Lim teaches that both electrode tabs include the stress buffering part.
Therefore, modified Lim as applied to Claim 1 further teaches the limitations of Claim 15, wherein the first electrode tab includes the stress buffering part.
Modified Lim further teaches that the first electrode tab has a length in a first direction, a width in a second direction, and a thickness in a third direction, the first, second, and directions each being perpendicular to each other, as shown in the inset below.

    PNG
    media_image8.png
    261
    834
    media_image8.png
    Greyscale

The inset above teaches that the first electrode tab is greater than the width of the first electrode tab, and the width of the first electrode tab is greater than the thickness of the first electrode tab.
Fig. 1 of Morris teaches that the stress buffering part (which corresponds to the slits of Morris) includes a plurality of patterns, each of the patterns being longer in the second direction than in the first direction, as shown in the inset below.


    PNG
    media_image9.png
    383
    369
    media_image9.png
    Greyscale


This disclosure teaches the limitations of Claim 16, wherein, when the rechargeable battery is in an unbent state, the patterns have a width in the first direction of 0.
It is the Examiner’s position that, because the patterns of modified Lim are slits with their short axes as the “first direction,” which is the same structure as the patterns of the instant invention (see, e.g. Fig. 6 of the instant specification), the patterns of modified Lim meet the limitations of Claim 16, wherein the length of the second center axis is 0.
It is noted that “when the rechargeable battery is in an unbent state” is considered an intended use limitation of the claim. It is the Examiner’s position that the electrode tab is structurally capable of being disposed in a configuration that meets the limitation of Claim 16.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3425.  The examiner can normally be reached on M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SADIE WHITE/Primary Examiner, Art Unit 1721